[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this personal injury action involving an automobile accident tried to a jury, the plaintiffs obtained a verdict in their favor. The jury awarded the plaintiff Tony Hajian $6,000 in economic damages and $7,500 in non-economic damages. The plaintiff Frederica Hajian, was awarded loss of consortium non-economic damages of $3,750.
The plaintiff now seeks from this court an additur pursuant to Connecticut General Statutes Section 52-216a, claiming that the verdict is inadequate as a matter of law.
Having heard all of the evidence presented to the jury, and having viewed the witnesses and assessed their credibility, the court finds that the jury could reasonably have found fair, just and reasonable damages in the amount awarded to the plaintiffs. It can hardly be said to "shock the conscience". Fazio v.Brown, 209 Conn. 450, 551 A.2d 1227 (1980). "The test is whether the award falls within the uncertain limits of just damages or whether it is so inadequate that it shocks the sense of justice and compels the conclusion that it was the product of partiality, prejudice, mistake or corruption. Childs v. Bainer,235 Conn. 107, 115, 663 A.2d 398 (1995).
The plaintiffs' motion for additur is denied.
D'ANDREA, J. CT Page 10890